Citation Nr: 1410703	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) for the period from September 9, 2009 to January 3, 2012.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected PTSD for the period after January 4, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In the December 2009 rating decision, the Columbia, South Carolina RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial disability rating of 30 percent, effective September 9, 2009.  The Veteran disagreed with the initial 30 percent disability rating.  This appeal ensued.

After the Veteran submitted his substantive appeal to the Board, but before the case was transferred to the Board on appeal, the RO in Atlanta, Georgia increased the Veteran's service-connected PTSD disability rating to 50 percent, effective January 4, 2012.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2013, the Board remanded the Veteran's claims for increased ratings for PTSD for further development, which has been completed.  The RO issued a Supplemental Statement of the Case in December 2013, and the claim is now returned to the Board. 

This appeal was processed using VA's paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Throughout the appellate time period, the Veteran's PTSD has been manifested by symptoms such as irritability, difficulty sleeping, including due to nightmares and nighttime thrashing, anxiety at public speaking, causing panic attacks more than once a week, hypervigilance, angry outbursts, intrusive recollections, and markedly diminished interest or participation in significant events, feelings of detachment or estrangement from others.  These symptoms have resulted in occupational and social impairment with reduced reliability and productivity.  

2.  At no time during the appeal period has the Veteran demonstrated occupational and social impairment with deficiencies in most areas or total occupational and social impairment due to his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met for the period from September 9, 2009 until January 3, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013). 

2.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Remand Compliance

As noted above, this appeal involves an August 2013 Board remand for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

In this case, the Board finds that the RO substantially complied with the Board's August 2013 remand instructions.  VA treatment records dating from August 2010 to September 2013 have been associated with the claims file.  In addition, the instruction to schedule the Veteran for a VA examination to determine the symptoms and current severity of his service-connected PTSD was completed in October 2013.  The claims file was made available to and reviewed by the examiner.  All signs and symptoms of the service-connected PTSD were reported.  The examiner also described the impact of the Veteran's psychiatric disability on his occupational and social functioning, and specifically opined as to whether the Veteran's PTSD renders him incapable of obtaining and maintaining gainful employment.  The examiner also provided a multi-axial diagnosis and assigned a Global Assessment of Functioning (GAF) score, providing a detailed description of the Veteran's symptoms. 

II.  The Veterans Claims Assistance Act of 2000 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2009.  The letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how ratings and effective dates are assigned. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2013).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  In addition, VA afforded the Veteran adequate examinations and obtained adequate expert opinions in November 2009, January 2012, and October 2013.  The examiners considered the relevant history of the Veteran's condition, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  The examination reports additionally discussed the clinical findings as necessary to rate his PTSD under the applicable rating criteria, and discussed the impact of his disability on the Veteran's daily living.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

III.  Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered, and separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
	
Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 
As discussed above, the Veteran's current disability rating for PTSD is 30 percent from September 9, 2009 to January 3, 2012, and 50 percent from January 4, 2012.  

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, DC 9411.  Under DC 9411, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon DSM-IV.  38 C.F.R. § 4.130.  The DSM-IV contains a GAF scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

III.A.  Schedular Consideration

VA treatment records reflect that the Veteran was first diagnosed with PTSD in December 2006.  At that time, he reported difficulty sleeping, having nightmares each night and often waking up in a sweat, sometimes screaming and thrashing as he recalled events he experienced in Vietnam.  The Veteran additionally described himself as irritable and hypervigilant, with passing thoughts of suicide.  The Veteran reported no auditory or visual hallucinations, and denied suicidal or homicidal ideation.  The treating physician noted the Veteran's affect was variable, consistent with mood, and that the Veteran had moderate insight and good judgment.  

In November 2009, the Veteran underwent a VA psychiatric examination.  The Veteran was diagnosed with PTSD and assigned a GAF score of 45.  The examiner found that the Veteran displayed or reported the following symptoms: problems sleeping, nightmares, night sweats, flashbacks, feelings of depression and guilt, irritability, outbursts of anger, avoidance of activities, increased arousal and exaggerated startle response, difficulty getting along with his wife and other family members, and panic attacks more than once per week, often occurring before he has to speak in public.  The examiner noted that the Veteran's affect and mood examination indicated a depressed mood which occurs near-continuously and affects the ability to function independently.  Speech, concentration, and communication were within normal limits.  There was no report of a history of or observation of delusions, hallucinations, or obsessional rituals.  The Veteran's thought processes were appropriate, without slowness of thought or confusion.  Judgment was not impaired and abstract thinking and memory was normal.  The Veteran reported passive thoughts of death, but stated he would never follow through because he loves his family.  Homicidal ideation was absent.  The examiner stated that the Veteran's psychiatric impairment caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  

In his December 2009 Notice of Disagreement with the December 2009 rating decision, the Veteran described in detail his difficulty speaking in public due to panic attacks associated with this PTSD.  Specifically, the Veteran stated that he experienced extreme anxiety every time he had to speak in public in both work and social settings, resulting in an inability to speak properly.  

The Veteran was afforded another VA examination for PTSD in January 2012.  The Veteran was diagnosed with PTSD and assigned a GAF score of 45.  During the course of the examination, the Veteran reported that his symptoms had not improved since his November 2009 examination, and described symptoms including exaggerated startle response, ongoing intrusive memories of combat experiences, nightmares, sleep disturbances, and flashbacks.  

The examiner noted that the Veteran had markedly diminished interest or participation in significant events, feelings of detachment or estrangement from others, restricted range of affect, and sense of a foreshortened future.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to his symptoms, which included the following: difficulty falling asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, difficulty understanding complex commands, difficulty in establishing and maintaining effective work and social relationships and in adapting to stressful circumstances, including work or a work like setting, and exaggerated startle response.  

VA treatment records reflect that the Veteran received ongoing treatment for his PTSD from April 2012 to the September 2013.  During this treatment, the Veteran was repeatedly diagnosed with PTSD and assigned GAF scores ranging from 61 to 65.  The Veteran repeatedly reported symptoms of sleep disturbance, irritability, anxiety, angry outbursts, flashbacks, reduced concentration, intrusive recollections, avoidance of activities, and hypervigilance.  The Veteran also continuously denied suicidal ideation, homicidal ideation, and audio or visual hallucinations.  Notably, in November 2012 and December 2012, the Veteran reported having prior thoughts of causing a car wreck so as to mask suicide.  He stated that such thoughts had occurred approximately 6 months prior, and denied any current intent.  The Veteran's treating psychologist repeatedly described the Veteran as cooperative, reasonable, maintaining good eye contact, with speech normal in rate, rhythm, and volume, and thoughts that were logical, linear, and coherent.  The Veteran displayed good insight and judgment.  The Veteran's report of mood varied during VA treatment from "pretty good", "aggravated", "okay", "pretty tough", and "down".  His affect was continuously noted as appropriate. 

In October 2013, the Veteran underwent another VA examination for his service-connected PTSD.  The examiner diagnosed PTSD, assigned a GAF score of 62, and opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The Veteran reported that he helps run a family farm, and that he limited his interactions with others, though he attends church and sings in the choir.  The Veteran was observed to be alert, coherent, and oriented in all spheres.  The examiner noted that the Veteran was responsive and cooperative, and at times engaged in circumstantial speech, though was able to redirect himself.  The Veteran's mood was depressed with a somewhat blunted affect.  His hygiene and grooming were good, and there was no evidence of delusions or hallucinations.  The Veteran denied current suicidal ideation or impulse, but acknowledged he had times when he thought he would be glad when his life had ended, and stated his family deterred him from suicidal behavior.  The Veteran reported difficulty sleeping.  The examiner noted that the Veteran was responsive and cooperative throughout the interview, and at times engaged in circumstantial speech, but was able to redirect himself. 

The examiner described the Veteran's symptoms to include difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, panic attacks weekly or less often and chronic sleep impairment.  The report further noted that the Veteran had persistent avoidance of stimuli associated with his trauma as indicated by markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, and efforts to avoid thoughts, feelings, or conversations associated with the trauma, as well as activities, places, or people that arouse recollections of the trauma. 

Upon review of the records and examination of the Veteran, the examiner determined that the Veteran's PTSD symptoms caused occasional disruption in occupational functioning.  Specifically, she noted that he was unable to engage in public speaking due to panic attacks, that his sleep disturbances and insomnia result in daytime sleepiness, and that his anger and irritability interfere with his interpersonal effectiveness, all of which are likely to negatively impact the Veteran's ability to obtain or retain substantially gainful employment.  

Upon review of the medical and lay evidence of record, the Board concludes that the Veteran's symptomatology show disability that most nearly approximates that is contemplated by a 50 percent disability rating throughout the appeal period.  See 38 C.F.R. § 4.7.  In reaching its conclusion, the Board notes that the Veteran's symptoms at his November 2009 VA examination included panic attacks more than once per week, in addition to sleep disturbances, flashbacks, depression, irritability, and markedly diminished interest or participation in significant activities.  In addition, the Board finds the Veteran's December 2009 statement submitted with his NOD, regarding his experiences with panic attacks and anxiety resulting in an inability to speak in public, to be credible.  Thus, the Board finds that the symptoms observed by the November 2009 examiner, as well as those described by the Veteran in his lay statement, are on par with those contemplated by the higher 50 percent rating.  Furthermore, the Board finds that the Veteran's symptoms of diminished interest or participation in significant events, and feelings of detachment or estrangement from others, equate to disturbances of mood as contemplated by the higher 50 percent rating.  As the evidence shows that these symptoms have persisted throughout the entire appeal period, the Board finds that the Veteran is entitled to an initial rating of 50 percent for his service-connected PTSD.  

Although the Board has found that the Veteran's symptomatology more nearly approximates the criteria for a 50 percent evaluation than it does for the 30 percent evaluation for the entire appeal period, the Board also finds that the Veteran's symptomatology does not more nearly approximate the criteria for a 70 or 100 percent evaluation than it does the criteria for a 50 percent evaluation.  

The Veteran's symptoms have not reflected that there are deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence shows that he maintains family relationships, such that they provide emotional support that keeps him from suicidal thoughts.  He maintains a relationship with his church, participating in choir activities.  Furthermore, he maintains employment.  His treating psychologist has noted that his thoughts are logical, linear, and coherent, and that his personal appearance and hygiene are appropriate.  His judgment is consistently noted be intact.  At no point has the Veteran indicated that he experiences spatial disorientation, and there is no evidence of periods of violence.  There is no evidence of obsessional rituals that are interfering with the Veteran's routine activities.  

While the examiner in November 2009 checked a box indicating near continuous depression or anxiety that affects his ability to function independently, appropriately, and effectively, the remaining examinations and outpatient clinical records do not confirm the same.  Rather, they show that he has significant panic and anxiety in situations of public speaking, but otherwise is able to function daily independently, effectively, and appropriately. This anxiety does not rise to the level of near continuous anxiety contemplated by the higher, 70 percent category.

While the Veteran was found in the January 2012 VA examination to have difficulty adapting to stressful circumstances, including work or a work like setting, his symptoms are more fully described within the examination as frequent panic attacks, depression, and anxiety which reduce his reliability and productivity.  The examination and treatment records also reflect that the Veteran has been able to maintain employment, maintain good hygiene, attend medical appointments, and participate in farm work, including starting his own business post retirement.  As such, his symptoms appear to more closely approximate those for a 50 percent rating (e.g., panic attacks more than once a week, disturbances of motivation and mood), but without rising to the level required for a 100 percent rating (e.g., near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively).  

In addition, though the Veteran has stated that he had passing thoughts of suicide, it is important to note that there have been no suicide attempts, and the Veteran has consistently reported that he is not actively suicidal or homicidal over the course of treatment.  The Board finds, based on the Veteran's own reports as documented in his treatment records, that his symptomology is not consistent with suicidal ideation or persistent danger.  

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's PTSD symptoms do not cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, as contemplated for a 70 percent rating, nor do they cause total occupational and social impairment as contemplated for a 100 percent rating.   

III.B.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits, or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 11 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Extraschedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes are contemplated by the criteria found at 38 C.F.R. §4.130.  Moreover, more severe manifestations are contemplated by the rating schedule - including persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, none of which the Veteran has experienced.  Those criteria allow for ratings for all of his symptoms and manifestations and for symptoms and manifestations significantly more severe.  Therefore, the first prong of the Thun test is not satisfied, and referral for extraschedular consideration is not warranted. 

As a final matter, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that he is no longer able to work because of symptomatology associated with his PTSD, nor does the record raise such a claim.  Therefore, a claim for a TDIU is not before the Board. See id.


ORDER

A 50 percent initial evaluation is granted for PTSD for the period from September 9, 2009 until January 3, 2012, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 50 percent for PTSD is denied for the period beginning on January 4, 2012.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


